DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on April 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,548,177 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 1-2 in the Remarks, filed April 23, 2021, with respect to the rejection(s) of claim(s) 1, 6, 8, 12, 14, 15, and 19 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ozturk et al (US Publication 2015/0208286 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 6, 8, 12, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al (US Publication 2018/0041925 A1) in view of Ozturk et al (US Publication 2015/2080286 A1).
Regarding to claims 1,8, and 15, Yilmaz discloses a master node 200 (fig. 6 page 6 paragraph 0068) comprising: a network interface (page 8 paragraph 0094); a radio frequency RF interface associated with a primary radio access technology RAT (page 8 paragraph 0094); a memory 4 configured to store instructions; and a processor 6, wherein the processor is configured to execute the instructions stored in the memory to (fig. 7 page 8 paragraph 0094): determine radio bearers for a primary RAT and a secondary RAT (page 6 paragraph 0068), establish the radio bearers for the primary RAT (page 6 paragraph 0073), provide a message to a core network 300 indicating a status (type) of the radio bearers SI for the primary RAT and the secondary RAT (page 5 paragraph 0066), send a reconfiguration message to a user equipment UE 100 to establish the radio bearers for the secondary RAT (page 7 paragraph 0088), and indicate to a secondary node that the reconfiguration of the UE is complete (page 7 paragraph 0090).
Yilmaz fails to teach for determining radio bearers based on channel condition information.
However, Ozturk discloses a node 705 (fig. 7B) for determining radio bearers for a primary RAT and a secondary RAT based on channel condition information (page 10 paragraph 0177).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for determining radio bearers 
Regarding to claims 6, 12, and 19, Yilmaz discloses providing, from the master node to the UE upon establishing the radio bearers for the primary RAT and prior to establishing the radio bearers for the secondary RAT, an indication that additional bearers for the secondary RAT will be established (page paragraph 0075).
Regarding to claim 14, Yilmaz discloses an evolved NodeB eNodeB wirelessly communicating via the primary RAT associated with a long-term evolution LTE network (page 5 paragraph 0060), and wherein the secondary node is a next generation NodeB (gNodeB) wirelessly communicating via the secondary RAT associated with a fifth generation 5G
Allowable Subject Matter
Claims 2-5, 7, 9-11, 13, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/DUC T DUONG/Primary Examiner, Art Unit 2467